DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The “electric motor” on the automated guide vehicle, as recited in Claim 3; 
The “battery” on the automated guide vehicle, as recited in Claim 3; and
The “distance sensors” on the automated guide vehicle, as recited in Claim 7.

4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “Container terminal comprising: 
at least one ship crane (9) for loading and unloading a container ship (21), 
at least one handling crane (11) for loading and unloading a land vehicle such as a truck or railway wagon, 
a container loop (1) being a circuit ring for automated guided vehicles (13), characterised in that 
the container loop (1) is arranged on at least two levels of different elevation, and
in the area of the ship crane (9) , a roadway (15) is arranged below and parallel to the container loop (1), and 
there are no intersections between the entrance and exit of the roadway (15) and the container loop (1).”
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 10 recites, “Use of the container loop (1) according to claim 8, characterised in that all permanent equipment of the container terminal, such as automated guided vehicles and cranes, are electrically operated and no combustion engines are used.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-64876 (“JP ‘876”; English machine-generated translation provided).
With regard to Claim 8, JP ‘876 discloses the use of a container loop (22, 23, Figs. 1-8) being a circuit for automated guided vehicles (18) in a container terminal (10) with a central registration point (19) for containers, characterised in that a central control (19) records all the containers registered for handling by the registration point ([0007]-[0013], [0019]) and determines therefrom the optimum number and speed of the automated guided vehicles travelling on the container loop (([0038], [0046], [0048]).
With regard to Claim 9, JP ‘876 discloses different warehouses (16/22; 16/23) can be accessed by the automated guided vehicles on the container loop (22, 23), so that each user has access to the transport services and the loading possibilities (Fig. 1.)

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 9-156769 (“JP ‘769”; English machine-generated translation provided) in view of Crocker, US 839,921.
With regard to Claim 1, JP ‘769 discloses a container terminal (Figs. 1-5) comprising: 
at least one ship crane (53) for loading and unloading a container ship (55, Figs. 1-3),
at least one handling crane (6, 7) for loading and unloading a land vehicle such as a truck or railway wagon (9, Figs. 1-3, 5) 
a container loop (16, 5) being a circuit ring (Figs. 2-3) for automated guided vehicles (8), 
characterised in that the container loop is arranged on at least two levels of different elevation (16, 5, Fig. 5), with a roadway (16) is arranged below and parallel to the container loop (5) and there are no intersections between the entrance and exit of the roadway (16) and the container loop (5, Figs. 1-3).

JP ‘769 fails to teach the two different levels being located in the area of the ship crane.  Crocker discloses a terminal for loading and unloading a ship (Figs. 1-3, P1, L20-89), the terminal having two different transport paths (B/C; B2/C2) that are at different elevations (Fig. 2) for cars (D) loading the ship (Figs. 1-3), where there are no intersections between the different elevation paths (Figs. 1-3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify JP ‘769 to include the two different elevation paths adjacent the ship because it would assist in expediting the loading and unloading of the ship, as taught by Crocker (P1, L9-14). 
With regard to Claim 4, JP ‘769 discloses that the container lane is multi-lane with several loops and branches (Figs. 2-3).	

11.	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘769 in view of Crocker, as applied to Claim 1, and further in view of Ward et al., US 7,972,102.   The combination of JP ‘769 and Crocker fails to teach a container terminal having a rail terminal and container modules for fire-fighting, maintenance, or passenger transport. Ward discloses an automated container terminal (Figs. 1-30, C12, L27 – C23, L32) having a rail terminal (C1, L6-21) and container modules (CWP, Figs. 19-22) for maintenance and passenger transport (C18, L28 – C20, L6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’ invention to modify the combination of JP ‘769 and Crocker to include a rail terminal because the use of rail cars to transport containers, was well known and often used in container terminals to transport containers to and from a ship and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’ invention to modify the combination of JP ‘769 and Crocker to include container modules for transporting personnel or performing maintenance because it would protect these persons in the fully automated portion of the terminal, as taught by Ward  (C18, L28 – C20, L6).

12.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘769 in view of Crocker, as applied to Claim 1, and further in view of DE 2114705 (“DE ‘705”).  Claims  10 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘876, as applied to Claim 8, in view of JP ‘769 and “DE ‘705.  While JP ‘769 discloses AGVs for moving the containers, the AGVs are no electrically operated.  DE ‘705 discloses a system for transporting objects (Figs. 1-7) that uses AGVs (40, Fig. 4) that are electrically powered and charged during their journey ([0045]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use electric AGVs with the systems and methods of JP ‘769 because it would provide for a cleaner and more sustainable way to move the containers. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652